 



Exhibit 10.8
SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
     THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is
entered into as of the 31st day of August, 2005 (the “Effective Date”) by and
between Patrick Henry Associates, L.P. (“Seller”) and Columbia Equity Trust,
Inc. (“Purchaser”).
RECITALS
     A. Seller and Purchaser entered into a Purchase and Sale Agreement dated as
of August 5, 2005, as amended (collectively, the “Contract”), pursuant to which
Seller agreed to sell to Purchaser, and Purchaser agreed to buy from Seller the
Property (as defined in the Contract).
     B. Seller and Purchaser have agreed to modify the terms of the Contract as
set forth in this Amendment.
     C. All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Contract.
     NOW THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, Seller and
Purchaser agree as follows:
AGREEMENTS
     1. The Outside Date is hereby extended to October 15, 2005. In the event
Lender Approval is not received on or before the Outside Date, either party on
written notice to the other shall have the right to extend the Outside Date to
October 31, 2005.
     2. Except as modified by this Amendment, all of the terms of the Contract
shall remain unchanged and in full force and effect.
     3. This Amendment may be executed in counterparts all of which together
shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



            IN WITNESS WHEREOF, Seller and Purchaser have entered into this
Amendment as of the date first above stated.

                 

  SELLER:            
 
                    PATRICK HENRY ASSOCIATES L.P.    
 
                    By:   SAP IV Patrick Henry NF GP L.L.C.,             its
sole general partner    
 
               

      By:   SAP IV manager, Inc.,    

          its manager    
 
               

  By: /s/ Robert Bergman    

         
 
               

  Its: Executive Vice President    

         
 
                    PURCHASER:    
 
                    COLUMBIA EQUITY TRUST, INC.,
a Maryland corporation
 
               

  By: /s/ Clinton Fisch    

         
 
               

  Its: Director of Acquisitions    

         

 